     Darya S. Druch (SBN 135827)
1    Attorney at Law
     One Kaiser Plaza, Suite 1015
2    Oakland, CA 94612
     Phone:(510)465-1788
3    darya@daryalaw.com
4    Attorney for Creditor
     Florence Siegel Trust
5
                               UNITED STATES BANKRUPTCY COURT
6                              NORTHERN DISTRICT OF CALIFORNIA
7                                                     )   Case: 21-40363 CN
     In Re                                            )
8    California – Nevada Methodist Homes              )   Chapter 11
                                                      )
9                 Debtor                              )   Request for Notice and Inclusion on Mailing
                                                      )   List
10                                                    )
                                                      )
11                                                    )
                                                      )
12

13
            PLEASE TAKE NOTICE THAT Florence Siegel Trust hereby give notice as follows:
14
            Pursuant to Bankruptcy Rule 2002 and 9010 that: (i) all notices given or required to be
15
     given in the case; and (ii) all pleadings referred to in Rules 2002, 9007 or 9010 of the
16
     Bankruptcy Rules and correspondence served or required to be served in this case, should be
17

18   directed to Darya S. Druch at the following mailing address effective immediately:

19   Darya S. Druch
     Attorney at Law
20   One Kaiser Plaza, Suite 1015
     Oakland, CA 94612
21

22   Dated: April 9, 2021
                                     /s/ Darya S. Druch
23                                   Darya S. Druch,
                                     Attorney for Florence Siegel Trust
24

25

26



                                                     - 1
     Case: 21-40363        Doc# 67     Filed: 04/09/21     Entered: 04/09/21 18:44:41       Page 1 of 1
